JUDGMENT
RESTANI, Chief Judge:
Upon consideration of the remand results filed pursuant to the Court’s grant of the Government’s motion for voluntary remand, plaintiff’s comments upon the remand results, defendant’s response, and all other pertinent papers, it is hereby
ORDERED that the remand results are sustained; and it is further
ORDERED liquidation of any unliquidated entries covered by this action shall occur in accordance with the final conclusive decision in this matter pursuant to 19 U.S.C. § 1516a(e).